DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4, 6-10, and 13-15, as newly amended,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, the claim is generally awkward and confusing.  Additionally as discussed in the prior office action, it is not entirely clear which element of the disclosed invention defines a “clamping unit” as such – where is this described? Applicant has not specifically addressed this issue in the instant response. Finally, “the direction to a support aid” in amended line 3 lacks clear antecedent basis and is unclear.  Additionally, the introduction of “a support aid” on amended line 3 is confusing and apparently constitutes a double inclusion of the support aid previously introduced in the base claim.  Finally, “the direction to the at least one guide element” as amended in the last line lacks clear antecedent basis and is not wholly understood.
Claim 4, as discussed in the prior office action, lines 2-6 are generally awkward and unclear. The claim involves numerous phrases separated by commas which define a run-on type construction.  It is not entirely clear how each of these phrases relate or what element(s) they are intended to modify.
Claim 6, the introduction of “a support aid” on amended lines 1-2 is confusing and apparently constitutes a double inclusion of the support aid previously introduced in the base claim.  In view of this issue, “the support aid” in both lines 4 and 5 (i.e. 2 places total) lack clear antecedent basis.
Claim 7,  “or that at least one support element is positioned” is generally awkward and inconsistent with the sentence structure.
Claim 8, as referenced in the prior office action, lines 1-4 are generally awkward and unclear. 
Claim 9, in view of the amendments to intervening claim 6, “the support aid” in line 1 lacks clear antecedent basis.
Claim 10 is generally very awkward and not wholly understood.  Additionally, as discussed in the prior office action, reference to the funnel-shaped section is not wholly understood within the context of the disclosed invention – what element is this? Applicant has not specifically addressed this in the instant response.  Finally, it appears “centering” is misspelled.
Claim 13, “the direction of transfer of a locked position” lacks clear antecedent basis and is unclear.  What does a direction of transfer a position mean?  Note also similarly confusing term “the locked position” in the last line.
Claim 14, as referenced in the prior office action, “the locked position” lacks antecedent basis.
Claim 15, lines 1-13 are generally awkward and unclear.   As referenced in the prior office action, the recited guide element in the last two lines appears to be a double inclusion of the previously recited guide element(s). 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston ‘695.
Claim 1, Weston teaches a fixing device for fixing a swap body (24+) in a pick-up area of a vehicle (10, figure 1) including a support structure (18) positioned in the pick-up area, a 5pick-up floor (14+ and/or 54+) positioned in the pick-up area, a rail-style guide element (51) spaced from the pick-up floor and which is fixed to the support structure and which has a guide surface, and a support aid (48) positioned on the swap body which is positioned as broadly claimed.   The support aid can be slid onto or rolled off touching the guide surface of the rail-style guide element and can be supported against transverse movement to a direction of transfer as broadly claimed – e.g. see column 4, lines 55-58 etc.) The guide surface defines an incline as broadly claimed – see more detailed discussion in the response to arguments section below.
Claims 3 and 4, the device is configured as broadly claimed and as best understood in view of the issues discussed above in the section 112 rejection.
Claim 5, the device is configured as broadly claimed – note the relied upon support aid is at a height of at least one of the swap body surfaces (e.g. lower surface of element 26 as seen in figure 2).
Claim 6, see roller/caster 48.  The device is configured as broadly claimed and as best understood.
Claim 7, the device is configured as broadly claimed.
Claims 8-9, the device is configured as broadly claimed and as best understood.
Claim 10, the guides are designed for centering the swap body, and the device is configured as broadly claimed and as best understood.
Claims 11 and 12, see retaining element 34. The device is configured as broadly claimed.
Claims 14-15, the device is configured as broadly claimed and as best understood in view of the issues under section 112 noted above.
Claim 13, the device defines a reset mechanism and is configured as broadly claimed and as best understood in view of the issues under section 112 noted above.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 8/30/22 have been fully considered.  In the instant response, applicant indicates that the relied upon Weston patent does not teach “the guide surface of the guide element having an incline in relation to the pick-up floor” and discusses that “there is no evidence in Weston…that the track or strip of metal has a surface that is inclined in relation to the pick-up floor” as required in the claims (here the “track or strip of metal” applicant is referring to is the rail guide element 51 of Weston which serves as a guide surface for the swap body guide rollers 48 and is relied upon by the examiner to define the recited “guide element”).  Applicant concedes that the Weston guide track “has a guide surface that is 90 degrees to the pick-up floor” but suggests that a ninety degree angle does not constitute “an incline in relationship to the pick-up floor” as required in base claim 1 – see applicant’s comments on page 7 under the “REMARKS” section of the 10/4/22 amendment.  Applicant’s arguments are not persuasive.  The ninety degree angle provided by the guide element guide surface relative to the horizontal floor of Weston does constitute an “incline in relationship to the pick-up floor” as recited in claim 1.  The claim, for example, does not indicate that the guide surface incline defines “an acute angle in relationship to the floor” or “a non-ninety degree angle in relationship to the floor”.  It appears applicant is reading too much into the claimed “incline in relationship to the pick-up floor” than is currently broadly recited.  Note for example in paragraph 0054, the newly cited  Glass et al. reference discusses that “with respect to the angle of incline” a “ninety-degree incline is perpendicular to horizontal” (emphasis added).  The reference further discusses in paragraph 0077 that nylon sheets are positioned “to create a 90-degree incline, to the horizontal” (emphasis added), and in paragraph 0081, Glass teaches that cardboard components were positioned “at a 90-degree incline to the horizontal” (emphasis added).  Applicant’s suggestion that a 90-degree angle relative to a horizontal floor does not define an incline in relationship to the floor is just incorrect and inconsistent with conventional definitions as included in the prior art.  Note also, the newly cited Belliveau et al. reference discusses “a completely vertical incline” in paragraph 0022 – i.e. a 90-degree incline.  Moreover, a quick google search additionally returns a number of references to an incline of 90 degrees.  For example, mathwords.com teaches that “all vertical lines have an angle of inclination [of] 90 degrees”.  The website Chegg (a popular homework assistance website tool) includes a math problem discussing a rectangular gate “which is inclined 90 degrees with respect to the horizontal” etc.  These website teachings are not relied upon in the instant rejection but are merely noted as exemplary of references to ninety-degree inclines.  As discussed above, it appears applicant is reading too much into the claimed “incline in relationship to the pick-up floor” than is currently broadly recited.  Again the claim, for example, does not indicate that the guide surface incline defines “an acute angle in relationship to the floor” or “a non-ninety degree angle in relationship to the floor” etc.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Mondays 8am-4pm, Tuesdays 8am-12pm, and Thursdays 8am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN T GORDON/Primary Examiner, Art Unit 3616